Citation Nr: 1124699	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left wrist.

3.  Entitlement to service connection for bilateral forefoot strain, to include bilateral big toes.

4.  Entitlement to service connection for a bilateral thumb disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant had service in the Army National Guard of Nebraska from October 1981 to May 2004.  She served in the Active Guard Reserve (AGR) from November 1984 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and St. Louis, Missouri.  During the pendency of the appeal, the claims folder was transferred to the RO in St. Louis, and then to the RO in New Orleans, Louisiana, and back to the RO in Lincoln.

The Board remanded the case for additional development in May 2010.  At that time the issues of entitlement to service connection for lumbar strain and degenerative disc disease (DDD) with left radiculopathy, CTS of the right wrist, epidermal inclusion cyst of the left mid-thigh, and disorder of the toenail of the 2nd toe on the right foot, to include abrasion and fungal infection were also on appeal.  Service connection for those issues was granted by way of a rating decision dated in July 2010.  Notice of the rating action was provided in August 2010.  

Although the one-year period to submit a notice of disagreement with the rating action has not yet expired, there is no indication in the claims folder that the appellant has expressed disagreement with any aspect of the July 2010 action that granted service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level separate from prior NOD regarding issue of service connection).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now service-connected lumbar strain and DDD with left radiculopathy, CTS of the right wrist, epidermal inclusion cyst of the left mid-thigh, or disorder of the toenail of the 2nd toe on the right foot, to include abrasion and fungal infection.  


FINDINGS OF FACT

1.  The appellant served in the Nebraska Army National Guard from October 1981 to May 2004. 

2.  She had a period of initial active duty for training from January 1982 to May 1982.  She served continuously in the AGR from November 1984 to May 2004 under 32 U.S.C.A. § 502(f).

3.  The appellant's service in the AGR is considered active duty for training.  Her last period of AGR orders were for the period from February 2000 to February 2006.

4.  The appellant was granted service connection for a disability based on her last period of ACDUTRA.  

5.  The appellant's GERD, CTS of the left wrist, degenerative joint disease (DJD) of the 1st MTP joints of the left and right foot, and bilateral thumb DJD at the 1st carpometacarpal (CMC) joint are attributable to her period of service.



CONCLUSIONS OF LAW

1.  The Veteran has GERD that is the result of injury or disease incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2010).

2.  The Veteran has CTS of the left wrist that is the result of injury or disease incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304.

3.  The Veteran has DJD of the 1st MTP joints of the left foot and right foot that is the result of injury or disease incurred during active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The Veteran has bilateral thumb DJD at the 1st CMC joint that is the result of injury or disease incurred during active military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran enlisted in the Nebraska Army National Guard (NEArNG) in October 1981.  She served in the NEArNG, as a drilling member, from that date until November 1984.  At that time, she was ordered to full time duty (State) in the active guard reserve (AGR) program of the NEArNG. 

As noted in the Introduction, the Board remanded the case for additional development.  This included obtaining personnel records.  The records were obtained and associated with the claims folder.  The records include the Veteran's basic enlistment in the NEArNG and then her initial call to duty with the AGR.  Orders to that effect were issued in November 1984 and required a period of duty from November 1984 to October 1985.  The authority for the action was listed as 32 U.S.C.A. § 502(f).  

The personnel records include copies of orders that show successive periods of AGR service that were continuous from November 1984.  One way of evaluating the orders is that they represented a period of service similar to separate enlistments, or distinct periods of service, as the Veteran's time in the AGR was set forth by a specific set of orders, usually for a multi-year period.  The authority for the AGR orders was always 32 U.S.C.A. § 502(f).  

The Veteran had a period of initial active duty for training (IADT); however, the dates of this training are not of record, to include the service personnel records that were received after the Board's remand of May 2010.  The Veteran's DD 214 shows 6 months and 28 days of active duty.  The additional personal records added to the claims folder do not provide specific information on this IADT period.  

The rating decision on appeal for the service connection issues was issued in October 2005.  The rating decision noted that the Veteran served in the Army from January 1982 to May 1982 and from November 1984 to May 2004.  

It appears the RO relied on information provided by a Beneficiary Identification and Records Locator Subsystem (BIRLS) query that reported on the two periods of service.  The BIRLS entry listed the Veteran's service in the Army for both periods.  The query was dated in June 2004.

The Veteran submitted her claim for disability compensation benefits in February 2004, prior to her retirement from the National Guard.  The claim did not include the issues currently on appeal; they are the subject of a claim submitted in 2005.  Her service treatment records (STRs) contain military treatment entries as well as a significant number of treatment records from a private source, Family Health Associates (FHA).  There is no record of treatment for GERD, or related symptoms, CTS, problems with the thumbs or feet.  

The Veteran was afforded a number of physical examinations in the years between 1981 and 2004.  There were no findings relevant to the issues on appeal on any of the examination reports.  In addition, the Veteran completed an accompanying Report of Medical History for her several examinations.  She reported no problems with her feet, hands/thumbs, or indigestion (as that symptom is listed on the form) on any of the histories prior to February 2004.  At that time, the Veteran reported having frequent indigestion as part of her retirement physical examination.

The FHA records show on several occasions that the Veteran was an avid runner and was training for road races.  

The Veteran was afforded several VA examinations in association with her claim of 2004.  None of the issues on appeal was mentioned by way of past medical history by the Veteran and there were no findings regarding the issues on examination.  The examinations included a general medical examination and a specific joints examination.  

The Veteran submitted records from FHA for the period from May 2004 to May 2005.  She was seen in March 2005 for complaints of numbness in the fingers of her right hand, pain at the base of the left thumb and both big toes.  The Veteran gave a history of a gradual onset of the big toe pain.  The pain was said to be constant at the first metatarsophalangeal (MTP) joint.  Examination showed the Veteran to have foot pain and hand pain.  The first toe joints were said to be tender bilaterally.  The examiner also said there was a positive Phalen's and Tinel's sign on the right wrist, indicative of CTS.  A final assessment included CTS of the right wrist, pain at the first CMC joint and bilateral 1st MTP joint pain.  

The Veteran was seen again in May 2005 with complaints of pain in the hands and toes.  In regard to her toes, the pain was localized to the 1st MTP joints, especially with prolonged walking.  The Veteran reported a history of pain of 11/2 years.  The 1st CMC joint of both hands was also reported to be sore with the left hand worse than the right.  The Veteran related her problems to her National Guard service.  X-rays of the left thumb were interpreted to show no acute changes, specifically at the 1st metacarpophalangeal (MCP) joint.  An x-ray of the left foot was said to be normal with the 1st metatarsal distribution said to be intact.  The clinical assessment was pain in the bilateral 1st MTP joints and pain in the left 1st CMC.

The Veteran submitted a letter from A. Jacobs, M.D., of the Arthritis Center of Nebraska, dated in May 2005.  Dr. Jacobs listed several conditions for the Veteran with no accompanying medical records.  In particular he said she had thumb CMC pains that were suspected early osteoarthritis.  His remaining comments addressed unrelated issues, to include that the evidence showed suspected mild CTS of the right wrist.  There was no mention of the left wrist.

The Veteran was afforded a series of VA examinations in August 2005.  In regard to CTS, the examiner noted a history from the Veteran of an onset of bilateral CTS in the early to mid 1990s.  The Veteran did a lot of office work such as typing, keyboard work, and repetitive motion tasks in service.  The Veteran's complaints focused on her right hand with the symptoms being on a daily basis.  The Veteran also complained of pain at the base of her thumbs but she related this to arthritis and being unrelated to her CTS.  The examiner also noted that the Veteran had a prior clinical diagnosis of CTS but no specific diagnostic studies had been done.  The examiner reported that there was a positive Tinel's sign on both wrists on examination.  The examiner provided what he said was a clinical diagnosis of bilateral CTS.  He said that the etiology of the problem was common overuse syndrome, clerical worker [and] lots of keyboard and office repetitive use.  

As to the Veteran's feet and toes the Veteran said she could not recall a specific event or injury that had caused her pain.  She said she recalled having the pain in her 1st "MCP" [sic] joints while on active duty.  The Veteran said she wanted to "get in on the record" that her pain began in service.  The examiner reported that there was tenderness to the forefeet with compression at the MTP joint.  X-rays of the feet were interpreted to show no fractures, abnormal calcifications, degenerative changes or soft tissue abnormalities.  The final assessment was given as episodes of strain of the bilateral forefeet located at the "metacarpal" [sic] phalangeal joint with normal x-rays and full range of motion.  

In regard to the Veteran's GERD she said she had received a diagnosis in 2000.  She reported experiencing heartburn in the precordial area that did not radiate.  She managed her symptoms through her diet.  She also took over-the-counter (OTC) medications as needed.  No studies were performed and no obvious problems, such as a hernia, were noted on physical examination.  The assessment was GERD, stable on OTC medications.  

Records from D. Mantz, M.D., were obtained in October 2005.  Dr. Mantz was a physician at FHA and the records dated from July 1996 to July 2005.  The records between 1996 and 2004 were essentially duplicates of records in the STRs.  The post-service records show the Veteran was seen for a complaint of foot pain in June 2005.  Although the assessment listed the same diagnosis of bilateral 1st MTP pain, the physical examination noted tenderness at the right 2nd metatarsal joint, the service-connected right 2nd toe.  

The Veteran was afforded VA examinations for unrelated issues in January 2006.  There were no complaints or findings pertinent to the issues on appeal.

The Veteran's case was certified on appeal in January 2010.  She testified at a video conference hearing in February 2010.  The Veteran said she developed foot pain beginning in 2002.  She did not seek treatment for her pain while in service.  She said she was not one to run to the doctor for every little ache and pain.  She also did not want to miss work.  She thought her problem would go away once she was no longer wearing combat boots.  The Veteran said she could not remember if the question regarding her feet was brought up at the time of her retirement physical examination.  The Veteran said she saw a physician for her foot pain within a year after her retirement.  The Veteran's representative read from a letter from another physician, Dr. Wolfe, regarding the Veteran's foot symptoms.  (The letter was later submitted as evidence).  The Veteran said she continued to experience symptoms to the present.  She said she was told that there was no further treatment that could be given in regard to her feet.  She reported having used orthotic inserts in her shoes and they helped some.  

With regard to her thumbs, the Veteran said she had pain in both thumbs.  Her representative again noted the letter from Dr. Wolfe, who provided a diagnosis of tendinosis.  The Veteran also said she was diagnosed with arthritis by Dr. Jacobsen [sic].  She said his records were of record.  The Veteran said her left thumb was worse.  She said the onset of the problem was the same as with her feet.  She said she had an incredible amount of paperwork during her last several years of service and used her hands a lot.  She thought the problem would go away.  In regard to her CTS the Veteran said it started earlier than her foot and thumb problems.  She testified that it was minor at first but got worse over the years.  The Veteran said she had surgery for the right CTS in 2006.  

The Veteran said Dr. Wolfe had related her GERD to her service.  She said she had symptoms for a lot of years but took OTC medications during her last two years of service.  She reported having heartburn and regurgitation.  The Veteran testified that she had testing in 2006 that confirmed her diagnosis.  The Veteran was questioned about her onset of symptoms and she said it was around 2000.  She did not receive a diagnosis but self-treated her symptoms.  She said there was no sick call to go to, so she would receive healthcare through Tricare.  

The Veteran submitted medical evidence that was received at the Board in February 2010.  The evidence consisted of private records from several sources as well as a letter from P. L. Wolfe, M.D., dated in February 2010.  In regard to the letter, Dr. Wolfe provided a summary of several medical conditions and included his opinion as to those conditions being related to the Veteran's service.  He said he had reviewed the Veteran's health records.  The Board notes that a copy of the Veteran's claims folder was provided to her in January 2006.  In particular, Dr. Wolfe said that the Veteran developed problems with her thumbs that he characterized as tendinosis and CTS of the right hand during service.  He said the Veteran worked in a secretarial capacity and did a lot of typing and this resulted in the two disorders.  In regard to GERD, Dr. Wolfe said this was due to the Veteran having to sit all day.  As to the Veteran's foot pain, he said the foot pains, not described in any other way, were due to sitting all day and not moving about enough.  

Also submitted by the Veteran were records from FHA for the period from January 2007 to February 2009.  A number of entries reflect Dr. Wolfe as the examining physician.  The Veteran was seen for a physical examination in March 2008.  She reported increased symptoms of heartburn and reflux.  She was otherwise said to be doing well.  She did report right foot pain but did not list any complaints of CTS in the left wrist/hand and no complaint regarding her thumbs.  By way of assessment, GERD was identified.  The Veteran had an upper gastrointestinal (GI) series test in March 2008.  The results of the test were interpreted to show a small duodenal diverticulum and a small spontaneously reducing sliding hiatal hernia with moderate GERD.  The Veteran also underwent an upper endoscopy study in April 2008.  A letter report to Dr. Wolfe, as well as the study report itself, noted that a small sliding hiatal hernia and a small mucosal nodule in the gastric cardia were found.  The letter further stated that a biopsy of the nodule revealed changes that were consistent with chronic GERD.  

The results of an x-ray of the left thumb from October 2008 were also included although there was no corresponding clinical entry.  The x-ray report said there was no acute bony abnormality, fracture, or dislocation; however, there was some moderate degenerative changes at the base of the thumb, near the MCP joint with osteophyte formation "which can be seen in osteoarthritis."

The Veteran submitted additional evidence that was received at the Board in March 2010.  The records included those from D. L. Salmani, M.D., for the period from January 2006 to April 2009.  The initial record from January 2006 shows that the Veteran was seen for right foot pain that Dr. Salmani said was related to the 2nd and 3rd metatarsals.  An x-ray of the right foot was said to be normal except for some periosteal reaction between the 2nd and 3rd metatarsals that could be indicative of a possible old stress fracture or osteomyelitis.  A February 2006 entry noted that the Veteran had had a magnetic resonance imaging (MRI) of the right foot that showed osteoarthritic changes of the 2nd cuneiform-metatarsal joint and swelling within the proximal shaft of the 2nd metatarsal consistent with a stress fracture.  

An entry from March 2006 shows that the Veteran was seen for evaluation of her right CTS and for pain in the right 2nd toe.  Included in Dr. Salmani's records is an operative report regarding surgery to relieve right wrist CTS in May 2006.  She had follow-up visits in 2006 to assess her recovery.  There was no mention of CTS of the left wrist.  The next entry is from March 2009 when the Veteran was seen for complaints of left hand pain.  It was noted that the Veteran had been seen at the Arthritis Center and she said she had arthritis in the thumb.  She said the pain had been going on for 4 years and had worsened in the last two years.  Dr. Salmani said that x-rays of the left hand were significant for arthritic changes in the CMC joint with almost no space left.  The diagnosis was arthritic changes of the left CMC joint.  There was no complaint regarding the right thumb.  

The Veteran also submitted another letter from Dr. Wolfe, dated in late February 2010.  He said the Veteran's thumb, characterized as tendonitis, and CTS were bilateral processes that affected both hands.  He said the conditions developed during the Veteran's service and were at least as likely as not developed during her period of service.  

Finally, records from FHA, for the period from April 2008 to January 2010 were submitted.  Included in the records was a clinical entry from October 2008 that noted the Veteran presented with a complaint of pain in the left thumb and a possible bunion on the left great toe.  The examination findings were that there was tenderness in the left thumb with some mild swelling and a small bunion of the left great toe.  She had an annual examination in March 2009.  Dr. Wolfe performed the examination.  She had no specific complaints relative to the issues on appeal.  The assessments included GERD and pain in the left 1st CMC joint.  

The Veteran also submitted a report of a nerve conduction study (NCS) done in February 2005.  The report was from Neurological Associates, P.C.  The report's conclusion was that there was mild to moderate right CTS and no definite left CTS.  The record consisted of one sheet with no indication of a referral from any particular health care provider.  Moreover, the results of this test were not reported in any of the private records developed by VA or submitted by the Veteran.  

As previously noted, the Board remanded the case for additional development in May 2010.  The RO wrote to the Veteran that same month and asked that she identify any additional records that could be obtained on her behalf or to submit such evidence to VA.  She did not respond to the letter.

The Veteran was afforded a series of VA examinations, by the same examiner, in July 2010.  In regard to her GERD, the Veteran gave a history of symptoms of GERD going back to 2000.  The examiner noted she had reported the same history in August 2005.  The examiner said that, in the 2005 to 2006 timeframe, the Veteran underwent diagnostic procedures that demonstrated evidence of GERD.  The examiner also reviewed the Veteran's complaints of bilateral foot pain.  The Veteran gave a history of developing the foot pain while in service.  The examiner again referred to the VA examination report of August 2005 that noted her similar complaint.  The Veteran reported pain in her big toes with some mild swelling.  On examination there was objective evidence of painful motion and tenderness for each big toe.  This was localized to the 1st MTP joint of each big toe.  X-rays of the feet were interpreted to show minimal, bilateral 1st MTP degenerative joint disease (DJD).  The examiner provided a diagnosis of forefoot strain of the great toes, bilaterally, with 1st MTP joint DJD.  

As to the Veteran's left CTS the examiner noted a history of bilateral CTS.  The Veteran gave a history of symptoms beginning in the 1990's.  She said she did administrative work in service with a lot of typing.  The examiner said the Veteran reported symptoms of bilateral CTS, primarily in the distribution of the median nerve.  The Veteran reported having electromyograph (EMG) testing that showed bilateral CTS with the right being worse than the left.  The examiner also noted that the Veteran had had surgery on her right hand.  On examination there was a positive Tinel's test over the median nerve bilaterally.  The diagnosis was bilateral CTS, status post right CTS release surgery.  

Finally, the Veteran complained of pain in both thumbs.  She had received injections in the left thumb.  There was no discussion of the date of onset of the symptoms.  The examiner did say the Veteran had a full range of motion to the hands, fingers and thumbs.  X-rays of the hands were interpreted to show moderate to advanced left 1st CMC DJD, and mild right 1st CMC and bilateral 1st interphalangeal DJD.  The examiner's diagnosis was bilateral thumb DJD at the 1st CMC joint.

The examiner also provided several opinions at the end of the report.  As to the Veteran's GERD, the examiner said it was at least as likely as not that the GERD was related to the Veteran's period of service.  In support of the opinion the examiner noted the self-reported symptoms of the Veteran since 2000 and that they were noted in August 2005.  The examiner said that, given the onset of symptoms in service and the continuation of symptoms to the present, the Veteran's GERD was related to her service.  In regard to the Veteran's forefoot and big toe issue, the examiner noted that Veteran demonstrated a strain and tendonitis as affecting the forefoot bilaterally as well as there being bilateral 1st MTP joint DJD.  The examiner said the Veteran's disability was at least as likely as not related to her military service.  There was no explanation provided for the opinion.  The examiner said it was at least as likely as not it originated in service without citing to evidence to support that conclusion.  The examiner said the symptoms had persisted.

The examiner also said that the evidence of record demonstrated that the Veteran had bilateral CTS and that there was objective testing to demonstrate bilateral CTS.  The examiner said there was evidence of bilateral CTS after 2004 but that the Veteran had symptoms prior to that time.  The examiner said the typical progression of the condition is that the symptoms worsen and ultimately result in severe symptoms for which EMG and NCS studies demonstrate findings consistent with CTS.  He said that was what happened in this case.  The examiner said that the Veteran's testing was after service but it was at least as likely as not related that the Veteran had a prolonged course resulting in positive findings of CTS.  

The final issue, the bilateral thumb disorder was also said to be related to the Veteran's military service.  The examiner said that there were complaints of this condition noted in the examination of August 2005.  The thumb condition represented an overuse type of disorder and it was at least as likely as not that her time while in service doing administrative work resulted in this condition.  

II.  Analysis

In general, the law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis and organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section, 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  

As noted, the term "active military, naval, or air service" includes active duty.  It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).

In most cases, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  However, should a claimant establish a service-connected disability based on a period of ACDUTRA, that period would establish that claimant as a veteran and the period of ACDUTRA would qualify as active service under 38 U.S.C.A. § 101(24).  Moreover, provisions relating to presumptive service connection would be for consideration based on that period of active service.  Paulson, 7 Vet. App. 477-78.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran served in the NEArNG from October 1981 until May 2004.  She had a period of IADT from January 1982 to May 1982 and served as a drilling Guard member up to November 1984.  At that time she began serving in the AGR until her retirement from the NEArNG in May 2004.

On remand, the Board directed the RO to obtain the Veteran's service personnel records and, if the status of her AGR service could not be determined from those records, then the National Guard Bureau was to be contacted.  It is clear that the RO interpreted the Veteran's DD 214 as a reflection of all active duty at the time of the original claim in 2004.  However, this assumption was in error and the exact status of the Veteran's National Guard service required further development.  

The personnel records now reflect that the Veteran's AGR service is to be considered ACDUTRA.  Her orders for the consecutive periods of AGR service were under the authority of 32 U.S.C.A. § 502(f).  See Veterans Benefits Administration (VBA) Adjudication Manual, M21-1R, Part III, Subpart ii, 6.3.c. (Full-time National Guard service is considered active duty for training under 38 U.S.C.A. § 101(22)(C) if performed under 38 U.S.C.A. § 502).

The Veteran also had two documented periods of temporary additional duty (TAD) that was performed under Title 10 of the United States Code.  These periods were for assignments for the period from May 14, 1999, to June 12, 1999, and for a second period from July 31, 1999, to August 14, 1999.  She also had two periods where she was under state authority.  The periods were from October 26, 1997, to October 27, 1997, and from October 29, 1997, to November 5, 1997.  The latter two periods would make her ineligible for consideration of service connection for any disabilities associated with those two periods of state duty.  

As noted, the Veteran's AGR service was established through a series of orders that provided for continuous National Guard service from November 1984 to May 2004, with the exceptions noted above.  In that regard, the last period of orders, issued in January 2000, were for a period from February 2000 to February 2006.  As noted, the Veteran did not complete this last period of AGR service as she retired in May 2004.

In reviewing the evidence of record, the Board notes that the Veteran is not claiming any disability related to her two periods of TAD performed under Title 10.  Further, she has not specified any injury or disease, related to the issues on appeal, that was manifest during her IADT or any period of AGR service prior to February 2000 with the exception of her CTS.  She related the onset of her GERD, foot, and thumb disorders as from 2000 to the end of her service in 2004.  

The Veteran was granted service connection for a right ankle disability by way of a rating decision dated in September 2004.  The rating decision noted that the Veteran reported an onset, by way of an injury, that occurred in 2001.  This grant of service connection was for a disability that manifested itself during the Veteran's last period of ACDUTRA.  Accordingly, the period of service is considered active service and the applicable presumptions will be considered.  

GERD

The Veteran has submitted statements and testimony to her development of symptoms of GERD in 2000.  She has also informed VA examiners of the same.  She said she did not receive treatment for her symptoms during service but used OTC remedies.  She did report indigestion on her medical history at the time of her retirement in May 2004.  Her symptoms have persisted since that time.

The Veteran was diagnosed with GERD at her VA examination in August 2005.  GERD was diagnosed by way of diagnostic testing in March 2008 and April 2008.  Records from FHA noted the Veteran's report of symptoms during that time and the prescribing of medications to treat the symptoms.  Dr. Wolfe related the Veteran's GERD to her military service, particularly because of the amount of sitting she was required to do in her job.

The July 2010 VA examiner reviewed the above evidence and also concluded that the Veteran's GERD was related to her military service.  There is no objective evidence of record to contradict the medical opinions of Dr. Wolfe or the July 2010 VA examiner.

The Board finds the Veteran's GERD had its onset during qualifying service and the continuity of symptomatology has established that it is related to that period of service.  Accordingly, service connection for GERD is granted.

CTS of the left wrist

The Veteran was given a clinical diagnosis of bilateral CTS at the time of her VA examination in August 2005.  The examiner reported that the Veteran had positive Tinel's and Phalen's signs for both wrists.  As noted in the rating decision of July 2010, such positive results are clinical indicators of likely CTS.  

The Veteran claimed an onset of symptoms from the mid 1990s.  Further, she was clearly seen for complaints related to both wrists prior to August 2005 as evidenced by FHA records noting complaints of hand numbness.  Moreover, the Veteran underwent NCS testing in February 2005 that found clear evidence of R/CTS but determined that there was no definite left CTS.  Thus, there were symptoms present at that time that warranted testing.

She has testified to a continuity of symptomatology from service to the present.  Dr. Wolfe, in his second letter, related the Veteran's left CTS to her military service.  The July 2010 VA examination reported a positive Tinel's sign over both wrists.  The examiner provided a diagnosis of bilateral carpal tunnel syndrome.  The examiner noted that the Veteran was engaged in repetitive motion-type activities during service and that CTS develops over time.  The examiner found that the evidence documented a worsening of symptoms over the years and that, ultimately, the Veteran's CTS was related to service.

The Board is aware that the only diagnostic testing of record does not provide a definite diagnosis of CTS.  However, the Veteran has received such a diagnosis at the time of her two VA examinations and has demonstrated clinical findings consistent with such a diagnosis.  The Veteran is competent to report the symptoms she experienced during service and the evidence supports a continuity of such symptomatology since service.  Combined with the clinical diagnoses and favorable medical opinions, service connection for CTS of the left wrist is granted.

Bilateral Forefoot Strain, to include bilateral big toes

The Veteran's STRs and associated service-related FHA records do not record problems with the Veteran's feet beyond her already service-connected 2nd right toe disability.  She did not complain of any problems with her feet at the time of her VA examinations in August 2004.  Her right ankle and feet were examined at that time.  

The Veteran was seen at FHA for complaints of bilateral 1st MTP joint pain in March 2005.  She was seen again for the same complaint in May 2005.  At the time she gave a history of pain in her big toes for the last 11/2 years.  X-rays of the left foot were negative at that time.  The August 2005 VA examination noted there was no specific trauma or injury associated with the Veteran's complaints of pain; she reported a gradual onset during service.  She thought the problem would resolve when she was no longer wearing combat boots.  X-rays of both feet were negative at the time.  The diagnosis at the time was episodes of strain of the bilateral forefeet located at the 1st MTP joint.  The Veteran was diagnosed with a bunion on her left great toe in October 2008.

The July 2010 VA examiner noted the Veteran's history of foot complaints from 2002.  X-rays of both feet were interpreted to show bilateral 1st MTP joint DJD.  The examiner, upon reviewing the evidence of record, concluded that the DJD of the bilateral 1st MTP joints was related to the Veteran's military service.  Although a clear statement was not provided to support this conclusion, the examiner did note the Veteran's reported symptoms in service, the continued symptoms since that time and the current x-ray evidence.  

The Veteran is competent to report her symptoms of pain in her great toes.  She has made consistent reports of such pain in the private records, beginning in March 2005, and at the time of her VA examinations in August 2005 and July 2010 as well as in her private treatment visits.  She has also testified to her continued symptoms.  In light of the evidence of record, service connection for DJD of the 1st MTP joints of the left and right foot is granted.

Bilateral Thumb Disorder

As with the Veteran's claimed foot disability, the STRs and associated service-related FHA records are negative for complaints regarding bilateral thumb pain.  The Veteran was seen at FHA for complaints of left thumb pain in March 2005.  She was diagnosed with pain in the left 1st CMC joint at that time.  In May 2005 she was seen for complaints of pain in the 1st CMC joint of both hands.  X-rays of the left hand were negative at that time.  The May 2005 letter from Dr. Jacobs indicated that he believed the Veteran's bilateral thumb pain was the early signs of osteoarthritis.  Her thumbs were not examined by VA in August 2005.  

The Veteran testified in February 2010 that her thumb problems began in 2002.  She was doing a lot of paperwork at the time.  It was noted that Dr. Wolfe had provided a diagnosis of tendinosis and that Dr. Jacobsen [sic] had said it was arthritis.

The FHA records show that the Veteran was seen in October 2008 with a complaint of left thumb pain.  An x-ray of the left hand at that time showed evidence of moderate degenerative changes at the base of the thumb, near the MCP joint with osteophyte formation.  The records from Dr. Salmani document the Veteran receiving injections to relieve her left thumb pain in 2009.  Dr. Wolfe related the Veteran's diagnoses of tendinosis and tendinitis of the thumbs to her military service.  

The VA examination of July 2010 included x-rays of both hands that were interpreted to show moderate to advanced left 1st CMC DJD, and mild right 1st CMC and bilateral 1st interphalangeal DJD.  The examiner's diagnosis was bilateral thumb DJD at the 1st CMC joint.  As noted, the examiner related this diagnosis to the Veteran's military service.  This was based on the Veteran reporting her condition in 2005 and that the disability was consistent with overuse and the duties performed in service.  

The Veteran is competent to report pain in her thumbs even though there are no treatment entries during service.  She was treated for complaints of left thumb pain and then bilateral thumb pain beginning in March and May 2005, respectively.  Dr. Jacobs believed it was early osteoarthritis.  X-rays of the left hand confirmed this suspicion in October 2008 as well as x-rays of both hands at the time of the VA examination in July 2010.  Although Dr. Wolfe had a different diagnosis, he also related the Veteran's bilateral thumb disabilities to her duties in service.

Upon consideration of all of the evidence of record, the Board finds that service connection is warranted for bilateral thumb DJD at the 1st CMC joint.

In resolving the four service connection issues in favor of the Veteran, the Board has resolved all reasonable doubt in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for CTS of the left wrist is granted.

Entitlement to service connection for DJD of the 1st MTP joints of the left foot and right foot is granted.

Entitlement to service connection for DJD at the 1st CMC joints of the right thumb and left thumb is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


